The statement of claims sets forth that W. G. Tingley, A. D. Bartholomew, W. S. Thompson, Q. D. Bailey and D. B. Carrithers, as commissioners, applied to the Secretary of State for a license to open hooks and accept subscriptions to the capital stock of a corporation to be- -known as The Tingley Drilling Company; that the commissioners paid to the Secretary of State a fee of fifty dollars, and that a license was issued to said commissioners, but that no subscriptions were received to said stock. This claim must be rejected for the reason set forth in the case of William McKinley, R. W. Hood, and J. R. Ebersole v. State of Illinois, Vol. 2, Ct. of Cl. Rep. p. 125; the facts being identical with those considered therein.